        Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                  )
 UNITED STATES OF AMERICA                         )       Criminal No. 16-CR-10343-7-ADB
                                                  )
       v.                                         )
                                                  )
 MICHAEL L. BABICH, et al.,                       )
                                                  )
       Defendants.
                                                  )


     DEFENDANTS’ JOINT RESPONSE TO GOVERNMENT’S STATUS REPORT
              REGARDING RESTITUTION AND FORFEITURE

       Defendants have no quarrel with much of the government’s status report. The government

suggests that arguments concerning forfeiture should be “address[ed] . . . at each individual

sentencing hearing.” Gov’t Status Report, Dkt. 1136 at 3. That is consistent with Defendants’

expectations. The government also says that it will request “leave . . . to file a reply in support of

each forfeiture motion,” id., just as it did with respect to Defendant Gurry’s forfeiture briefing.

See United States’ Reply in Support of Motion for Orders of Forfeiture, Dkt. 1138. Defendants

do not object to the government’s filing of additional forfeiture reply briefs, so long as they are

filed by Friday, January 17, 2020. Finally, the government suggests that the restitution hearings

should be “consolidat[ed] . . . into a single proceeding rather than seven separate proceedings,” in

the interest of efficiency and minimizing the burden on everyone involved. Gov’t Status Report,

Dkt. 1136 at 2. Defendants fully agree with that approach.

       Where Defendants part ways with the government is on the timing of that consolidated

restitution hearing. While the government simply requests a restitution hearing “within 90 days

of sentencing,” Defendants submit the hearing should occur sooner rather than later. Specifically,

Defendants request that a joint restitution hearing be held no later than February 12, 2020.
        Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 2 of 7



       The government is correct that, under certain circumstances, a restitution hearing can be

held up to 90 days after sentencing. See id. at 2 (citing 18 U.S.C. § 3664(d)(5)). But those

circumstances are not present here. Under the terms of the statute, the government may request

delay of the restitution determination for 90 days “[i]f the victim’s losses are not ascertainable by

the date that is 10 days prior to sentencing.” 18 U.S.C. § 3664(d)(5) (emphasis added). Here, the

government has had roughly nine months to “ascertain[]” the amount of the victims’ losses. And

the government represented to the Court a month ago that it has in fact ascertained those amounts.

See United States’ Motion for Restitution Pursuant to the Mandatory Victim Restitution Act, Dkt.

1035 (Dec. 13, 2019). In that filing, the government came forward with evidence and argument

in support of specific restitution amounts totaling more than $306 million. Id.

       The government’s representations in its filing on restitution, and the underlying

submissions, are not supposed to be opening offers or darts thrown at a wall. They are supposed

to be accurate representations of loss that satisfy the government’s burden to prove restitution by

a preponderance of the evidence. See id. at 4.

       Defendants’ are concerned that the government will use the requested delay to change its

arguments and evidence on restitution given Defendants’ serious and well-founded objections to

the government’s current approach. This would be improper. The statute relied upon by the

government provides for up to a 90 day continuance if it and the alleged victims cannot ascertain

the losses in question; it does not provide for up to a 90 day continuance so that the government

and the alleged victims can go back to the drawing board and figure out how to improve upon the

loss amounts they have already claimed in sworn submissions to this Court.

       Moreover, there is no equitable reason for granting such an extension, particularly

considering that Defendants are not contesting the government’s position on restitution amounts




                                                 2
        Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 3 of 7



as to individual patients who have submitted claims to date. See Defendants’ Response to

Government’s Motion for Restitution, Dkt. 1121 at 6 (“Defendants agree that the patients who

have timely submitted claims for restitution should not be ‘further burden[ed].’ Gov’t Mot. at 5.”)

There is no reason to think that Medicare and private insurers, who are sophisticated parties with

excellent command of their own records, need more than a month to digest Defendants’ responsive

pleadings on restitution.

       Further, as recently as last Tuesday, the government represented to Defendants that it was

“prepared to . . . move for restitution at each individual sentencing hearing” in lieu of a joint

hearing. See Email from David Lazarus to Kosta Stojilkovic, et al., Jan. 7, 2020, Ex. 1; see also

Email from David Lazarus to Kosta Stojilkovic, Oct. 10, 2019, Ex. 2 (“We anticipate addressing

the restitution at sentencing.”). And, before the sentencing dates were most recently continued at

the Court’s prompting, the government was amenable to a joint restitution hearing on January 22,

2020, i.e., within approximately two weeks of the then-scheduled sentencings. See Email from

David Lazarus to Kosta Stojilkovic, et al., Dec. 20, 2019, Ex. 3.

       Between these representations and now, all that changed is that the government has had

time to review Defendants’ serious objections to the restitution amount. But that is not a reason

to delay a hearing by months. The government bears the burden on restitution. See 18 U.S.C. §

3664(e). It has already laid out its position and supporting evidence. It should be capable of

addressing Defendants’ objections even if the hearing were held today, and certainly should be

able to do so by late January or early February.

       Separate and apart from these considerations, continuing the restitution determination by

up to 90 days after the sentencings would create serious procedural challenges for the appellate

phase of the case. The government must ordinarily file its notice of appeal “within thirty days




                                                   3
        Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 4 of 7



after the decision, judgment or order has been rendered.” 18 U.S.C. § 3731; see also Fed. R. App.

P. 4(b)(1)(B). Although the Court has granted an extension of time to file that notice, there is a

30-day limit on such an extension by rule. See Fed. R. App. P. 4(b)(4); see also Dkts. 1034, 1084

(granting extension). The Court partially granted Defendants’ motions for judgment of acquittal

on November 26, 2019, Dkt. 1028, which means the government’s current deadline for filing its

notice of appeal—January 25, 2020—is the latest date tthe federal rules allow. Defendants’ own

notices of appeal would need to be filed 14 days later, see Fed. R. App. P. 4(b)(1)(A)(ii), subject

again to a limited extension for good cause, see Fed. R. App. P. 4(b)(4).

       The government’s request for a joint restitution hearing up to 90 days after sentencings

could result in a final restitution order being entered in March or even April. At least some parties

will likely appeal that order. As a result, under the government’s proposal, the numerous appeals

and cross-appeals in this case would go forward on two separate tracks, the first initiated shortly

after the sentencings and the second initiated once the restitution issue is decided. At a bare

minimum, this would result in inefficiencies during the appellate briefing process. It could also

create substantial complications further up the appellate ladder, as illustrated by the two recent

cases that the Supreme Court has felt necessary to decide (thus far) in an attempt to clarify the

rules for separately appealing restitution from the rest of a case. See Dolan v. United States, 560

U.S. 605 (2010); Manrique v. United States, 137 S. Ct. 1266 (2017).

       Defendants’ proposal would avoid these complications. If the Court held a consolidated

restitution hearing by February 12, 2020, Defendants could likely file on a single date notices of

appeals covering all aspects of the case that they elect to appeal. If the government wanted to

cross-appeal restitution, it could do so in response to Defendants’ notices. See Fed. R. App. P.

4(b)(1)(B). This would allow the First Circuit to consider in consolidated briefing and argument




                                                 4
         Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 5 of 7



all appellate issues raised in the case, rather than initiating appellate proceedings on the rest of the

case while the parties continue to litigate restitution in this Court. Such a timetable would also

give the government and the sophisticated insurers several more weeks to assess Defendants’

objections. And the February 12 cutoff is reasonable here because counsel who has taken a lead

role in developing and articulating Defendants’ joint response on restitution, and who will take a

lead role in the joint restitution hearing, is scheduled to commence a lengthy jury trial in Oakland,

California, on February 18, 2020.

        In sum, Defendants ask the Court to conduct a joint restitution hearing on or before

February 12, 2020. Counsel for Defendants will be available at the hearing this coming Monday,

January 13, and can discuss specific hearing dates with the Court and the government.




Dated: January 12, 2020                             Respectfully submitted,

/s/ J. Sedwick Sollers III                         /s/ Peter C. Horstmann
J. Sedwick Sollers III (admitted pro hac vice)     Peter C. Horstmann (BBO# 556377)
Mark A. Jensen (admitted pro hac vice)             pete@horstmannlaw.com
Daniel C. Sale (admitted pro hac vice)             Law Offices of Peter Charles Horstmann
Lucas M. Fields (admitted pro hac vice)            450 Lexington Street, Suite 101
King & Spalding LLP                                Newton, MA 02466
1700 Pennsylvania Avenue NW                        Telephone: (617) 723-1980
Suite 200                                          Attorney for Sunrise Lee
Washington, DC 20006
Phone: (202) 626-5612                              /s/ Michael Kendall
E-mail: WSollers@kslaw.com                         Michael Kendall (BBO# 544866)
                                                   michael.kendall@whitecase.com
William H. Kettlewell (BBO No. 270320)             Alexandra Gliga (BBO# 694959)
Hogan Lovells                                      alexandra.gliga@whitecase.com
100 High St., 20th Floor                           White & Case LLP
Boston, MA 02110                                   75 State Street
Telephone: (617) 371-1005                          Boston, MA 02109
Email: bill.kettlewell@hoganlovells.com            Telephone: (617) 939-9310
Attorneys for Michael L. Babich                    Attorneys for Joseph Rowan

/s/ Peter Gelhaar                                  /s/ William Fick
George W. Vien (BBO# 547741)


                                                   5
       Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 6 of 7



gwv@dcglaw.com                        William W. Fick, Esq. (BBO # 650562)
Peter E. Gelhaar (BBO# 188310)        wfick@fickmarx.com
peg@dcglaw.com                        Daniel N. Marx, Esq. (BBO # 674523)
Joshua N. Ruby (BBO #679113)          dmars@fickmarx.com
Donnelly, Conroy & Gelhaar, LLP       Fick and Marx, LLP
260 Frankline Street, Suite 1600      24 Federal Street, 4th Floor
Boston, MA 02110                      Boston, MA 02110
Telephone: (617) 720-2880             Telephone: (857) 321-8360
Attorneys for Alec Burlakoff          Attorneys for Richard Simon

/s/ Tracy A. Miner                    /s/ Kosta S. Stojilkovic
Tracy A. Miner (BBO# 547137)          Beth A. Wilkinson (admitted pro hac vice)
tminer@mosllp.com                     bwilkinson@wilkinsonwalsh.com
Megan Siddall (BBO# 568979)           Kosta S. Stojilkovic (admitted pro hac vice)
msiddall@mosllp.com                   kstojilkovic@wilkinsonwalsh.com
Miner Orkand Siddall LLP              Andrew W. Croner (admitted pro hac vice)
470 Atlantic Ave, 4th Floor           acroner@wilkinsonwalsh.com
Boston, MA 02210                      Wilkinson Walsh + Eskovitz LLP
Telephone: (617) 273-8421             2001 M Street NW
Attorneys for Michael Gurry           Washington, D.C. 20036
                                      Telephone: (202) 847-4000

                                      Brien T. O’Connor (BBO# 546767)
                                      brien.o’connor@ropesgray.com
                                      Aaron M. Katz (BBO# 662457)
                                      aaron.katz@ropesgray.com
                                      Ropes & Gray LLP
                                      Prudential Tower 800 Boylston Street
                                      Boston, MA 02199
                                      Telephone: (617) 951-7000
                                      Attorneys for Dr. John Kapoor




                                      6
        Case 1:16-cr-10343-ADB Document 1140 Filed 01/12/20 Page 7 of 7



                           CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document will be served on counsel for all parties of
record through the ECF system.

                                             /s/ Kosta S. Stojilkovic
                                             Kosta S. Stojilkovic
                                             Counsel for Dr. John Kapoor




                                               7
